Appeal from an order of the Surrogate’s Court, Delaware County, entered July 12, 1953, dismissing the appellant’s claim for services alleged to have been rendered to the estate of Edward D. O’Connor for the board, room and care of his widow, Met tie E. O’Connor. Edward D. O’Connor, the decedent, had devised a life interest in his residuary estate to his widow with the further provision that if the income of the property was insufficient for her proper care, support and maintenance, the executor should use and expend so much of the principal as might be necessary in addition to the income. Eight years after decedent’s death, his widow who was then eighty-four years of age, was brought by neighbors to the home of the appellant, her niece. She remained there during the last six years of her life. After the death of the widow, the claimant filed a claim in the husband’s estate for six years’ board, room and care of the widow. In her bill of particulars, the appellant conceded that there was no express contract and stated that the claim was based upon “an implied contract”, arising from the rendition of the services. On motion of the executor, the claim was dismissed as insufficient on its face. The Surrogate’s decision was plainly correct. Ho basis was shown for the assertion of a claim against the decedent’s estate. If any obligation to pay was implied under the circumstances, it was an obligation on the part of the widow’s estate. The claimant had no standing to raise any question as to the failure of the executor of the husband’s estate to make disbursements during the lifetime of the widow out of the principal of the residuary estate, for the widow’s support and maintenance. We do not pass upon the claim if any, which may be asserted by the administrator of the widow’s estate, if one is appointed. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.